                                                                                                                              Case 2:21-cv-01150-JCM-EJY Document 12 Filed 08/11/21 Page 1 of 2



                                                                                                                         1    Joel E. Tasca
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         3    Las Vegas, Nevada 89135
                                                                                                                              Telephone: 702.471.7000
                                                                                                                         4    Facsimile: 702.471.7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         5

                                                                                                                         6    Attorneys for Defendant
                                                                                                                              JPMorgan Chase Bank, National Association
                                                                                                                         7

                                                                                                                         8                            UNITED STATES DISTRICT COURT
                                                                                                                         9                                    DISTRICT OF NEVADA
                                                                                                                         10   Mardi Romano,                                 Case No.   2:21-cv-01150-JCM-EJY
                                                                                                                         11                    Plaintiff,                   STIPULATION AND ORDER TO
                                                                                                                         12                                                 EXTEND TIME FOR JPMORGAN
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                              v.
                                                                                                                                                                            CHASE BANK, NATIONAL
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                              Trans Union, LLC.; JPMorgan Chase             ASSOCIATION TO RESPOND TO
BALLARD SPAHR LLP




                                                                                                                              Bank, NA; and Credit Collection Services,     PLAINTIFF’S COMPLAINT
                                                                                                                         14   Inc.,
                                                                                                                         15                                                 (First Request)
                                                                                                                                             Defendants.
                                                                                                                         16

                                                                                                                         17

                                                                                                                         18

                                                                                                                         19         The response of Defendant JPMorgan Chase Bank, National Association
                                                                                                                         20   (“Chase”) to Plaintiff Mardi Romano’s Complaint (ECF No. 1) currently is due August
                                                                                                                         21   10, 2021. Chase has requested, and Plaintiff has agreed, that Chase has up to and
                                                                                                                         22   including September 9, 2021 to respond to Plaintiff’s Complaint, to provide time for
                                                                                                                         23   Chase to investigate Plaintiff’s allegations and to prepare a response.
                                                                                                                         24

                                                                                                                         25                                 [Continued on following page.]
                                                                                                                         26

                                                                                                                         27

                                                                                                                         28
                                                                                                                              Case 2:21-cv-01150-JCM-EJY Document 12 Filed 08/11/21 Page 2 of 2



                                                                                                                         1           This is the first request for an extension, and it is made in good faith and not

                                                                                                                         2    for purposes of delay.

                                                                                                                         3          Dated: August 10, 2021

                                                                                                                         4     BALLARD SPAHR LLP                            KIND LAW
                                                                                                                         5
                                                                                                                               By: /s/ Joel E. Tasca                        By: /s/ Michael Kind
                                                                                                                         6     Joel E. Tasca                                Michael Kind
                                                                                                                               Nevada Bar No. 14124                         Nevada Bar No. 13903
                                                                                                                         7     1980 Festival Plaza Drive, Suite 900         8860 South Maryland Pkwy, Ste. 106
                                                                                                                               Las Vegas, Nevada 89135                      Las Vegas, Nevada 89123
                                                                                                                         8
                                                                                                                               Attorneys for Defendant
                                                                                                                         9     JPMorgan Chase, National Association
                                                                                                                                                                            FREEDOM LAW FIRM
                                                                                                                         10

                                                                                                                         11                                                 By: /s/ George Haines
                                                                                                                                                                            George Haines
                                                                                                                         12                                                 Nevada Bar No. 9411
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                            Gerardo Avalos
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                                                                            Nevada Bar 15171
BALLARD SPAHR LLP




                                                                                                                                                                            8985 S. Eastern Ave., Suite 350
                                                                                                                         14                                                 Las Vegas, Nevada 89123
                                                                                                                         15                                                 Attorneys for Plaintiff
                                                                                                                         16

                                                                                                                         17
                                                                                                                                                                      ORDER
                                                                                                                         18
                                                                                                                                    IT IS SO ORDERED:
                                                                                                                         19

                                                                                                                         20
                                                                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                                                                         21

                                                                                                                         22                                           DATED:
                                                                                                                                                                                   August 11, 2021

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28


                                                                                                                                                                        2
